           Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



  OSBALDO LEMUS BERRIOS,

     Plaintiff,

     V.                                                   Civil Action No. TDC-20-3198

 DING E. FLORES and
 SCHAFFER,BLACK & FLORES,P.O.

     Defendants.




                                   MEMORANDUM ORDER

          On November 3, 2020, Plaintiff Osbaldo Lemus Berrios, an inmate confined at the

Maryland Correctional Institution Hagerstown in Hagerstown, Maryland ("MCIH"), filed this
Complaint against Defendant Dino E.Floras, one ofthe attorneys who represented Berrios in State

V.    Lemus       Berrios,    Case      No.     98225C      (Mont.      Co.     Cir.    Ct.)     at

http://casesearch.courts.state.md.us/casesearch/(last visited Apr.30,2021),a criminal prosecution
initiated in 2003, and Schaffer, Black & Flores, the law firm at which Flores is employed. Berrios
states that he is filing his claims pursuant to 42 U.S.C. § 1983 ("§ 1983") but also references

diversity jurisdiction and makes allegations that could arguably be construed as advancing state
law legal malpractice and breach of contract claims. Berrios also references ineffective assistance

of counsel, a claim that would ordinarily be asserted in a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254. In addition to his Complaint, Berrios has filed a Motion for Leave

to Proceed In Forma Pauperis,ECF No. 4,and a Motion for Appointment of Counsel, ECF No. 5.

       Turning first to the Motion for Leave to Proceed In Forma Pauperis, based on the Account
Statement submitted by MCIH and the information Berrios provides in the Motion,the Court finds
          Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 2 of 6



 that he qualifies for informa pauperis status. Berrios's Motion for Leave to Proceed In Forma

 Pauperis will be granted.

        28 U.S.C. § 1915 instructs district courts that they "shall dismiss [a] case" filed by a

 plaintiff proceeding in forma pauperis if the court determines that the action "is fiivolous or

 malicious," "fails to state a claim on which relief may be granted," or "seeks monetary relief

 against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B)(i)-(iii)(2018).

 A self-represented party's complaint must be construed liberally. Erickson v. Pardus, 551 U.S.

89,94(2007). However, a pro se plaintiff must still carry "the burden of alleging sufficient facts

on which a recognized legal claim could be based." Hall v. Bellmon, 935 F.2d 1106,1110 (10th

Cir. 1991). In considering the Complaint, the Court may take judicial notice ofthe docket in the

state criminal cases against Berrios. Fed. R. Evid. 201(b)(2); see Lolavar v. De Santibanes, 430

F.3d 221, 224 n.2 (4th Cir. 2005)(taking judicial notice of a state court docket sheet because a

court may take judicial notice of"the records of a court ofrecord").

        First, construed as a civil rights action under § 1983, the Complaint necessarily fails

because Defendants, who are private attomeys who were retained by Berrios, are not state actors.

See 42 U.S.C. § 1983 (providing a federal cause of action for violations of the Constitution and

laws ofthe United States "under color of state law); Lugar v. Edmondson Oil Co.,457 U.S. 922,

937(1982)(stating that in a § 1983 suit, "the party charged with the deprivation must be a person

who may fairly be said to be a state actor").

       Second,construed as state law claims for legal malpractice or breach ofcontract, Berrios's

claims are time-barred. "[A]statute oflimitations defense may properly be raised sua sponte by a
district court in certain narrow circumstances." Eriline Co. S.A. v. Johnson, 440 F.3d 648, 655

(4th Cir. 2006). One such instance occurs when, pursuant to 28 U.S.C. § 1915, a court evaluates
          Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 3 of 6



 a complaint filed informa pauperis and "the face ofthe complaint plainly reveals the existence of

such defense." Erline, 440 F.3d at 655-56 (citing Nasim v. Warden, Md. House ofCorrection, 64

F.3d 951,953-54(4th Cir. 1995)). To the extent that Berrios's Complaint asserts state law claims

of legal malpractice and breach of contract, those claims are subject to the applicable Maryland

statute oflimitations. In Maryland, a "civil action at law shall be filed within three years from the

date it accrues." Md. Code Ann., Cts. & Jud. Proc. § 5-101 (West 2011). See Berringer v. Steele,

758 A.2d 574, 604(Md. Ct. Spec. App. 2000)(holding that a plaintiff filing a legal malpractice
claim based on representation in a criminal case "must ... comply with the limitations period of

[Md. Code Ann., Cts. & Jud. Proc.] § 5-101," even if post-conviction proceedings have not yet

concluded).

        On May 3,2006,Berrios was sentenced to 30 years ofimprisonment after he was convicted

of second-degree murder by a jury in the Circuit Court for Montgomery County, Maryland. See

State V. Berrios, Case No.98225C(Mont. Cty. Cir. Ct.)("No. 98225C"). That same day, Berrios

was also sentenced in the related case ofState v. Berrios, Case No. 99290C(Mont. Cty. Cir. Ct.)
("No.99290C"),in which he had been convicted by ajury ofthe use ofa firearm in the commission

of a crime,to 20 years of imprisonment, to run consecutively to his 30-year sentence.

        Berrios asserts that he then entered into a written contract with Flores to file and argue a
motion for modification or reduction of his sentence and a petition for post-conviction relief, for
which he paid Flores a $15,000 retainer fee, a $4,500 fee for trial transcripts, and $800 for costs
and expenses. Compl. at 3,ECF No. 1. He alleges that Flores did not enter an appearance as his
attorney, and that Flores, and by extension his law firm, failed to perform the services required by
the contract over a period of approximately three years before he "quit the case." Id, at 4. In
particular, Berrios asserts that after Flores failed to take any action on his behalf, at some point
          Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 4 of 6



Berrios filed a pro se Motion for Modification or Reduction of Sentence,the state court granted a

hearing, but Flores then entered his appearance and asked for a postponement in order to file a

state petition for post-conviction reliefthat he never filed. When Berrios realized that Flores was

taking no action, he and his family retained new counsel, Michael Woll.

        As reflected in the docket of Berrios's state second-degree murder case, Flores entered an

appearance on behalf of Berrios on July 23, 2012. No. 98225C Dkt. No. 465. After Flores

appeared as coimsel for Berrios at the August 28,2012 hearing on the Motion for Modification or

Reduction of Sentence, the hearing was postponed. No. 98225C Dkt. Nos. 467,469,470. Then,

on November 13, 2012, Woll entered an appearance on behalf of Berrios and moved to strike

Flores's appearance. No.98225C Dkt,Nos.478 & 479;see also Compl. at 6. The motion to strike

Flores's appearance was granted on November 29, 2012. No. 98225C Dkt. No. 484.

        In Case No. 99290C, a Motion for Modification or Reduction of Sentence was filed by a

different attorney on May 12, 2006 and denied on May 7,2008. See No. 99290C Dkt. Nos. 227,

237. Flores never entered an appearance in that case. Both cases now have pending petitions for

post-conviction reliefpetition that are scheduled for a hearing on May 21, 2021. No.98225C Dkt.

Nos. 668,671; No. 99290C Dkt. Nos. 281,287.

       Particularly where the Motion for Modification or Reduction of Sentence in Case No.

99290C was filed by different counsel and denied in 2008, the state court dockets reflect that

Berrios's allegations against Flores relate to his alleged failure to provide adequate representation

in Case No. 98225C. Where Flores's representation of Berrios in that case ended on November

29, 2012, any acts or omissions constituting legal malpractice or a breach of contract occurred no

later than that date, and where Berrios was aware that Flores had "quit the ease," Compl. at 4, and,
in fact, promptly retained new counsel upon Flores's departure, Berrios was by then aware of, or
          Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 5 of 6



reasonably should have been aware of, any breach of contract or legal malpractice claims against

Flores arising from either criminal case. See Poffenbergerv. Risser,43\ A.2d 677,680(Md. 1981)

("[T]he cause of action accrues when the claimant in fact knew or reasonably should have known

of the wrong."). Indeed, Berrios acknowledges that he was aware of Flores's deficiencies and

breach of contract even before Flores withdrew as counsel in 2012. In his Complaint, Berrios

asserts that while Flores was representing him, Berrios hired a private investigator who found

witnesses that would establish Berrios's innocence, but Flores ignored this information. Compl.

at 7. Because any state law claims accrued in 2012 and Berrios's Complaint was first filed in this

Court on November 20,2020, eight years later, they are plainly time-barred and will be dismissed

pursuant to 28 U.S.C. § 1915(e)(2).

        Finally, the Complaint is not properly construed as a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 because Berrios seeks only damages and does not seek release from

custody. See Preiser v. Rodriguez, 411 U.S. 475, 494(1973). ("In the case of a damages claim,

habeas corpus is not an appropriate or available federal remedy."). Moreover, Berrios's state

criminal case is still being litigated through state post-conviction proceedings, so any federal

habeas petition would not be ripe for review in this Court. See 28 U.S.C. § 2254(b)(1)(A); Baker

V. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000)(stating that generally, a federal court may not

consider a state prisoner's petition for a writ of habeas corpus unless the prisoner has first

exhausted available state remedies, including presenting the claim to the highest state court). The

Court also notes that to the extent that Berrios is asserting ineffective assistance ofcounsel during

post-conviction proceedings, that is not a basis for habeas relief. See 28 U.S.C. § 2254(i).
         Case 8:20-cv-03198-TDC Document 10 Filed 05/06/21 Page 6 of 6



       Because Bemos's Complaint does not state a viable cause of action, it will be dismissed.

See 28 U.S.C. § 1915(e)(2). The Court will therefore also dismiss as moot Berrios's Motion for

Appointment of Counsel.

       Accordingly, it is hereby ORDERED that:

       1. Berrios's Motion for Leave to Proceed In Forma Pauperis, ECF No. 4,is GRANTED.

       2. Berrios's Motion for Appointment of Counsel, ECF No.5,is DISMISSED AS MOOT.

       3. Berrios's Complaint is DISMISSED.



Date: May 6,2021
                                                  THEODORE D. CHUA
                                                  United States District JudSe
